Citation Nr: 0409494	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  95-14 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether a valid claim for clear and unmistakable error (CUE) 
in the rating decision of March 29, 1996, which assigned an 
effective date of February 1, 1993, for the grant of a 100 
percent evaluation for post-traumatic stress disorder (PTSD) 
has been submitted.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from March 1968 to 
February 1971.  He also had service in the Army National 
Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) of a March 2000 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  


FINDING OF FACT

The veteran has been assigned a 100 percent rating for PTSD 
effective from August 1991, rendering the claim that CUE was 
committed for failure to assign a 100 percent rating for PTSD 
effective from February 1992 moot.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of CUE in the RO's March 1996 rating 
decision.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 
C.F.R. § 20.101 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Secretary shall decide all questions of law and fact 
necessary to a decision under a law that affects the 
provision of benefits by the Secretary to veterans or the 
dependents or survivors of veterans.  38 U.S.C.A. §511(a).  

All questions in a matter which under section 511(a) of title 
38, United States Code, is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).  The Board may 
dismiss any appeal which fails to allege error of fact or law 
in the determination being appealed.  38 U.S.C.A. § 7105.

The veteran's attorney alleges that a March 1996 RO rating 
decision contained CUE in that it assigned a 100 percent 
rating for the veteran's PTSD effective from February 1993, 
rather than from February 1992.  In a separate decision, 
however, the Board has now determined that the veteran was 
entitled to receive a 100 percent rating for PTSD effective 
from August 1991.  This is a greater benefit than that sought 
on the basis of CUE and thus renders that claim moot.  38 
U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  In light of 
this, the Board must dismiss the CUE claim.


ORDER

The claim of CUE in a March 29, 1996 rating decision, which 
assigned an effective date of February 1, 1993, for the grant 
of a 100 percent evaluation for PTSD, is dismissed.



	                        
____________________________________________
	J. M. Daley
	Acting Veterans Law Judge 
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

